Citation Nr: 0911615	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.  Service personnel records in the Veteran's claims file 
verify his status as a combat veteran, specifically his 
receipt of the Combat Action Ribbon.  See 38 U.S.C.A. § 
1154(b) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision rendered by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim for entitlement to service connection for 
prostate cancer, to include as a result of exposure to 
herbicides.  The Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO in October 2007; a 
transcript of that hearing is of record.

In April 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), reversed a Board decision 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  That decision was appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On September 21, 2006, VA imposed a stay 
at the Board on the adjudication of claims affected by Haas.  
The specific claims affected by the stay included those 
involving claims based on herbicide exposure in which the 
only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In a May 2008 decision, the United States Court of 
Appeals for the Federal Circuit found that VA reasonably 
interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii) as requiring the physical presence of a 
veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case, and the decision of the Federal Circuit in Haas v. 
Peake is now final.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  The stay of adjudication of these matters was 
rescinded on January 22, 2009.  Therefore, the claim on 
appeal for entitlement to service connection for prostate 
cancer, to include as due to in-service exposure to 
herbicides, may now be addressed.

The Board notes that the Veteran raised the issue of 
entitlement to service connection for erectile dysfunction in 
a March 2007 statement of record.  This issue is again 
referred to the RO for further development and adjudication.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran had no service within the land borders of 
Vietnam (including inland waterways) during service.

3.  Prostate cancer of unspecified etiology is first shown 
many years after the Veteran's separation from service, and 
is not shown to be related to events, disease, or injury 
during military service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by during 
active military service nor may it presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed a claim for entitlement to 
service connection for prostate cancer in December 2005.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in December 2005.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a statement of the case (SOC) was issued in 
October 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in May 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA treatment records pertaining to his claim have 
been obtained and associated with his claims file. 

Finally, VA need not obtain a medical opinion with respect to 
the service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the Veteran's 
claimed disability may be associated with events during his 
military service, to include herbicide exposure.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.



Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with prostate cancer associated 
with exposure to certain herbicide agents.  See 38 C.F.R. §§ 
3.307, 3.309 (2008); 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2006).
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a) (2008).

"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  See 
38 C.F.R. § 3.313(a) (2008); see also Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008) (upholding VA's interpretation that 
service in Vietnam requires that a claimant have set "foot-
on-land" in Vietnam).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran's service treatment records, including the August 
1967 entrance examination and September 1969 separation 
examination reports, are void of any complaints, treatment, 
or diagnosis of prostate cancer.  

Service personnel records reflect that the Veteran served in 
the United States Navy and that his last duty assignment and 
major command was the USS New Jersey.  The Veteran's DD Form 
214 shows that he had 1 year, 5 months, and 14 days of 
foreign service during his period of active duty from March 
1968 to December 1969.  He was awarded the National Defense 
Service Medal (NDSM), Vietnam Service Medal with two Bronze 
Stars (VSM), Republic of Vietnam Campaign Medal (RVCM) with 
60 device, Navy Unit Commendation Ribbon, and Combat Action 
Ribbon.

In his December 2005 VA Form 21-526 (Veteran's Application 
For Compensation or Pension), the Veteran indicated that his 
prostate cancer began in March 2000. 

Post-service VA treatment records dated in December 2005 
detail that the Veteran was diagnosed with prostate cancer in 
October 2005.  The Veteran further indicated that he was 
stationed in Vietnam from June 1968 to November 1969 on sea 
duty.  He worked in damage control as a welder, and was 
sprayed with herbicides as he worked on deck.  

In January 2006, the RO requested from National Personnel 
Records Center (NPRC) any documents showing exposure to 
herbicides in service.  Documents detailing herbicide 
exposure during service were not located in this search.

In his March 2007 notice of disagreement, the Veteran 
indicated that he was a "Blue Water" veteran who sought 
reconsideration of his denial for prostate cancer.  "Blue 
Water" veterans have been defined as veterans who served off 
the shores of Vietnam.

In July 2007, the RO requested that NPRC furnish any 
documents showing exposure to herbicides in service as well 
as dates of service in Vietnam.  In response, NPRC indicated 
that it was unable to determine whether or not this Veteran 
had in-country service in Vietnam.  It was further noted that 
the Veteran had served aboard the USS New Jersey (BB-62), 
which was in the official waters of Vietnam on multiple dates 
from September 1968 to April 1969.

Information from the U.S. Armed Services Center for Unit 
Records Research (CURR) received in September 2007 discussed 
the 1968 and 1969 command history for the USS New Jersey.  
The USS New Jersey was noted to conduct operations off the 
coast of Vietnam on specified dates from September 1968 to 
January 1969.  The RO was directed to consult the Veteran's 
Official Military Personnel File (OMPF) for more specific 
information regarding any duties and assignments requiring 
him to go ashore in Vietnam. 

During his October 2007 hearing, the Veteran stipulated that 
he was stationed in the waters off of Vietnam but was close 
enough to shore to be exposed to Agent Orange.  He further 
reported that his battleship was stationed very close to land 
and observed planes flying right over him that he could 
almost see spraying something. 

During his April 2008 hearing, the Veteran indicated that the 
USS New Jersey maintained an average distance of one to three 
miles offshore of Vietnam.  He also stated that he had taken 
care of swift boats at that time.

While the Veteran's diagnosed prostate cancer is clearly 
considered one of the enumerated diseases associated with 
exposure to certain herbicide agents, the claims file does 
not contain any evidence which places the Veteran in the 
Republic of Vietnam during the time period for which exposure 
to herbicides is legally presumed.  As the Veteran is not 
entitled to a presumption that his prostate cancer is due to 
herbicide exposure, the record must show competent medical 
evidence establishing a connection between active service and 
the Veteran's development of prostate cancer.  Accordingly, 
the Board will proceed to evaluate the Veteran's claim for 
entitlement to service connection for prostate cancer under 
the provisions governing direct service connection, 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

Based on the evidence of record, the Board finds that the 
Veteran's prostate cancer is not a result of any established 
event, injury, or disease during active service.  Service 
treatment records are negative for any signs, symptoms, or 
treatment of prostate cancer.  According to the evidence of 
record, the Veteran was first diagnosed with prostate cancer 
in October 2005-over 30 years after he left active duty.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
prostate cancer diagnosed post-service and events during the 
Veteran's active service, including herbicide exposure, and 
neither the Veteran nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.  
Consequently, the Board finds that entitlement to service 
connection for prostate cancer is also not warranted on a 
direct basis.

In connection with the claim, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements and during his October 2007 and April 2008 
hearings.  However, the Veteran cannot establish a service 
connection claim on the basis of his assertions, alone.  
While the Board does not doubt the sincerity of the Veteran's 
belief that his currently diagnosed prostate cancer is 
associated with military service, this claim turns on a 
medical matter--the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
lacking the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, these assertions in this regard simply do not 
constitute persuasive evidence in support of the claim for 
service connection.

For the foregoing reasons, the claim for service connection 
for prostate cancer must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


